UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2016 ☐ TRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-49883 PLUMAS BANCORP (Exact Name of Registrant as Specified in Its Charter) California 75-2987096 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 35 S. Lindan Avenue, Quincy, California (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (530) 283-7305 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ☐ Accelerated Filer ☐ Non-Accelerated Filer ☐ Smaller Reporting Company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of November 1, 2016. 4,888,475 shares. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PLUMAS BANCORP CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) September 30, December 31,2015 Assets Cash and cash equivalents $ $ Investment securities available for sale Loans, less allowance for loan losses of $6,477 at September 30, 2016 and $6,078 at December 31, 2015 Real estate acquired through foreclosure Premises and equipment, net Bank owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities and Shareholders’ Equity Deposits: Non-interest bearing $ $ Interest bearing Total deposits Repurchase agreements Note payable Accrued interest payable and other liabilities Junior subordinated deferrable interest debentures Total liabilities Commitments and contingencies (Note 5) Shareholders’ equity: Common stock, no par value; 22,500,000 shares authorized; issued and outstanding – 4,874,475 shares at September 30, 2016 and 4,835,432 at December 31, 2015 Retained earnings Accumulated other comprehensive income (loss), net ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to unaudited condensed consolidated financial statements. 1 PLUMAS BANCORP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share data) For the Three Months For the Nine Months Ended September 30, Ended September 30, Interest Income: Interest and fees on loans $ Interest on investment securities Other 68 50 Total interest income Interest Expense: Interest on deposits Interest on note payable 31 51 Interest on subordinated debenture - - - Interest on junior subordinated deferrable interest debentures 87 77 Other 1 1 3 4 Total interest expense Net interest income before provision for loan losses Provision for Loan Losses Net interest income after provision for loan losses Non-Interest Income: Service charges Gain on sale of loans (Loss) gain on sale of investments - (9 ) ) 21 Other Total non-interest income Non-Interest Expenses: Salaries and employee benefits Occupancy and equipment Other Total non-interest expenses Income before provision for income taxes Provision for Income Taxes Net income $ Basic earnings per share $ Diluted earnings per share $ See notes to unaudited condensed consolidated financial statements. 2 PLUMAS BANCORP CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) For the Three Months For the Nine Months Ended September 30, Ended September 30, Net income $ Other comprehensive income (loss) : Change in net unrealized gain ) Less: reclassification adjustments for net losses (gains) included in net income - 9 32 ) Net unrealized holding gains (losses) ) Related tax effect: Change in net unrealized gain 95 ) ) ) Reclassification of net (losses) gains included in net income - (3 ) ) 9 Income tax effect 95 ) ) ) Other comprehensive (loss) income ) Total comprehensive income $ See notes to unaudited condensed consolidated financial statements. 3 PLUMAS BANCORP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the Nine Months Ended September 30, 2015 Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Change in deferred loan origination costs/fees, net ) ) Depreciation and amortization Stock-based compensation expense 86 56 Loss (gain) on sale of investments 32 ) Amortization of investment security premiums Gain on sale of OREO and other vehicles ) ) Gain on sale of loans held for sale ) ) Loans originated for sale ) ) Proceeds from loan sales Provision from change in OREO valuation 9 79 Earnings on bank-owned life insurance ) ) Decrease (increase) in accrued interest receivable and other assets ) (Decrease) increase in accrued interest payable and other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities: Proceeds from principal repayments from available-for-sale government-sponsored mortgage-backed securities Proceeds from matured and called available-for-sale investment securities Purchases of available-for-sale securities ) ) Proceeds from sale of available-for-sale securities Net increase in loans ) ) Proceeds from sale of OREO Proceeds from sale of other vehicles Purchase of premises and equipment ) ) Net cash used in investing activities ) ) Continued on next page. 4 PLUMAS BANCORP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands)
